UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 31, 2016 VERIFYME, INC. (Exact name of registrant as specified in charter) Nevada 0-31927 23-3023677 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 12 West 21st Street, 8th Floor New York, New York 10010 (Address of Principal Executive Offices) (212) 994-7002 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 31, 2016, Mr. Ben Burrell resigned as the Chief Operating Officer of VerifyMe, Inc. (the “Company”).Mr. Burrell’s resignation as the Chief Operating Officer of the Company is effective as of May 31, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:May 31, 2016 VERIFYME, INC. By: /s/ Thomas A. Nicolette Thomas A. Nicolette Chief Executive Officer
